Name: Council Regulation (EEC) No 3349/81 of 24 November 1981 providing for a reduction in the levy applicable to imports into the Community of certain beef and veal products originating in and coming from Yugoslavia
 Type: Regulation
 Subject Matter: trade policy;  political geography;  animal product
 Date Published: nan

 26 . 11 . 81 Official Journal of the European Communities No L 339/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3349/81 of 24 November 1981 providing for a reduction in the levy applicable to imports into the Community of certain beef and veal products originating in and coming from Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the application of the other provisions governing imports into the Community of products originating in and coming from Yugoslavia, as defined in the Annex to this Regulation , the amount of the levy on imports into the Community of those products shall be equal to 50 % of the basic levy if it is ascertained that the Community market price is not more than 102 % of the guide price. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Cooperation Agreement was signed in Belgrade on 2 April 1980 between the European Economic Community and the Socialist Federal Republic of Yugoslavia ; whereas an Interim Agree ­ ment on trade and trade cooperation (') entered into force on 1 July 1980 ; Whereas, in view of the particular difficulties which have arisen in trade in beef and veal between the Community and Yugoslavia, it is necessary to adapt, as an exceptional measure , the amount of the levy on imports into the Community of certain beef and veal products originating in and coming from Yugoslavia, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time to the calculation of the levies in force as from 7 December 1981 . It will be the subject of a review after a period of one year of application . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1981 . For the Council The President N. RIDLEY (') OJ No L 130 , 27 . 5 . 1980, p . 2 . No L 339/2 Official Journal of the European Communities 26 . 11 . 81 ANNEX CCT heading No Description 01.02 Live animals of the bovine species : A. Domestic species : II . Other : a) Not yet having any permanent teeth, of a weight of not less than 350 kg but not more than 450 kg, in the case of male animals, or of not less than 320 kg but not more than 420 kg in the case of female animals (a) 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : II . Of bovine animals : (a) Fresh or chilled : 1 . Carcases , half-carcases or 'compensated quarters : aa) Carcases of a weight of not less than 180 kg but not more than 270 kg and half-carcases or 'compensated' quarters, of a weight of not less than 90 kg but not more than 135 kg, with a low degree of ossification of the cartilages (more especially those of the symphysis pubis and the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure , is white to light yellow in colour (a) 2 . Separated or unseparated forequarters : aa) Separated forequarters of a weight of not less than 45 kg but not more than 68 kg, with a low degree of ossification of the carti ­ lages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extre ­ mely fine structure , is white to light yellow in colour (a) 3 . Separated or unseparated hindquarters : aa) Separated hindquarters of a weight not less than 45 kg but not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of 'Pistola' cuts), with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour (a) (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties .